Appellate Case: 21-9565     Document: 010110690015       Date Filed: 05/27/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                            May 27, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  OMAR OSIEL DUARTE-LOPEZ,

        Petitioner,

  v.                                                           No. 21-9565
                                                           (Petition for Review)
  MERRICK B. GARLAND, United States
  Attorney General,

        Respondent.
                          _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, Chief Judge, HOLMES, and ROSSMAN, Circuit Judges.
                  _________________________________

        Omar Osiel Duarte-Lopez petitions for review of a final order of removal

 issued by the Board of Immigration Appeals (BIA), which affirmed the denial of his

 application for cancellation of removal by an Immigration Judge (IJ). We dismiss the

 petition for lack of jurisdiction.




        *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-9565    Document: 010110690015       Date Filed: 05/27/2022       Page: 2



                                   BACKGROUND

       Mr. Duarte, a native and citizen of Mexico, entered the United States in 1998

 or 1999. The Department of Homeland Security served him with a notice to appear

 in March 2010. Mr. Duarte conceded removability before an IJ and applied for

 discretionary cancellation of removal. This required him to show, among other

 criteria, that “exceptional and extremely unusual hardship” to certain qualifying

 relatives—here, his two U.S.-citizen daughters—would result from his removal.

 See 8 U.S.C. § 1229b(b)(1).

       The IJ denied his application for cancellation of removal, so Mr. Duarte

 appealed to the BIA. In 2013, the BIA remanded the matter back to the IJ for further

 consideration of Mr. Duarte’s application. The BIA concluded the IJ did not

 “adequately address the impact of being in the mother’s care on the children,” nor did

 the IJ “consider the impact of living with the mother in a potentially dangerous

 environment.” R. at 409. The BIA ordered that, on remand, “the parties should be

 allowed to present additional testimony and to submit additional documentary

 evidence regarding the children’s current living conditions, the ability of the mother

 to take care of the children on her own upon the respondent’s removal, and any

 changes in the legal custody of the children.” Id.

       After the BIA issued its remand order, a different IJ held a new hearing in

 September 2017. As indicated in his pre-hearing statement, Mr. Duarte initially had

 planned on presenting the testimony of his mother and a family friend but ultimately

 presented only his own testimony. He also submitted updated copies of state court

                                            2
Appellate Case: 21-9565      Document: 010110690015         Date Filed: 05/27/2022       Page: 3



 orders pertaining to the custody and parenting time of his children between himself

 and their mother. Although, at the time of the first hearing, the children’s mother had

 full custody, Mr. Duarte had since obtained a court order granting him “[s]ole [l]egal

 and [s]ole [p]hysical custody of the minor children, subject to [their mother’s] right

 to parent-time with the minor children at reasonable times and places.” Id. at 239.

 This order notwithstanding, Mr. Duarte could not take the children out of the country

 without their mother’s permission or a further court order.

        In 2018, the second IJ again denied Mr. Duarte’s application for cancellation

 of removal, concluding in light of the new custody situation that Mr. Duarte failed to

 show his removal would result in exceptional and extremely unusual hardship to his

 children. Regarding Mr. Duarte’s argument that his removal would result in his

 daughters being forced to live with their mother and that this presented a dangerous

 situation for them, the IJ found “it is speculative that the mother would be able to get

 custody of the daughters should [Mr. Duarte] want to take them out of the country on

 his removal,” id. at 84, and that “the requirements to go back to the court to allow the

 daughters to accompany [Mr. Duarte] to Mexico would result in a determination by

 that court . . . [of] what is in the best interest of the daughters, whether it is to

 accompany [Mr. Duarte] or for them to stay here,” id. at 85.

        Mr. Duarte appealed to the BIA again, arguing the IJ erred as a matter of law

 by denying his application for cancellation of removal. In this second appeal, Mr.

 Duarte argued the IJ “erroneously speculated that the biological mother would not be

 able to obtain custody” of his children in the event of his removal and that “it [was]

                                               3
Appellate Case: 21-9565    Document: 010110690015        Date Filed: 05/27/2022      Page: 4



 also speculative on the part of an Immigration Judge as to how a Family Court judge

 in Utah would rule on the issue of relocation.” Id. at 31. He maintained he had

 “established that his United States citizen children in the aggregate would face

 exceptional and extremely unusual hardship if Mr. Duarte had to return to Mexico,”

 and that his “situation is very similar to the Respondent in [In re Gonzalez Recinas,

 23 I. & N. Dec. 467 (B.I.A. 2002)] and actually has a higher level of hardship than in

 Recinas.” Id. at 32. He did not argue to the BIA that the IJ failed to comply with its

 2013 remand order. Although Mr. Duarte listed potential due process and equal

 protection violations as issues on appeal before the BIA, he did not brief those issues.

       The BIA affirmed the IJ’s decision, concluding the findings of fact were not

 clearly erroneous and agreeing it was speculative whether Mr. Duarte’s children’s

 mother would be able to obtain custody of them if he were removed. The BIA

 further concluded that regardless of whether Mr. Duarte’s children return with him to

 Mexico or stay in the United States, “the hardships they will likely face upon

 [Mr. Duarte’s] removal . . . are not substantially different from, or beyond, the

 hardship that would normally be expected from the removal of an alien with close

 family members to that alien’s native country.” Id. at 4. This petition followed.

                                     DISCUSSION

       Subject to exceptions not applicable here, we lack jurisdiction to consider

 arguments that a petitioner did not first exhaust before the BIA.

 8 U.S.C. § 1252(d)(1); Martinez-Perez v. Barr, 947 F.3d 1273, 1282 (10th Cir.

 2020). The petitioner “must present the same specific legal theory to the BIA before

                                            4
Appellate Case: 21-9565     Document: 010110690015        Date Filed: 05/27/2022     Page: 5



 he or she may advance it in court.” Garcia-Carbajal v. Holder, 625 F.3d 1233, 1237

 (10th Cir. 2010).

       Mr. Duarte argues the IJ “ignored the command of the BIA” after its first

 remand order, Pet’r’s Opening Br. at 13, by failing to “give due consideration to the

 impact on [his] daughters of living with their abusive and violent mother, in case of

 Mr. Duarte’s deportation,” id. at 18. He also argues the IJ’s factual findings amount

 to a due process violation.

       Mr. Duarte did not raise either of these specific legal theories in his appeal

 before the BIA. His briefing before the BIA in his second appeal did not discuss the

 2013 BIA order or its bearing on the 2018 remand proceedings. Instead, Mr. Duarte

 argued in his second BIA appeal that he met his burden to establish exceptional and

 extremely unusual hardship and that the IJ engaged in impermissible speculation in

 finding otherwise. And Mr. Duarte’s one-sentence reference to alleged deprivations

 of his due process and equal protection rights in his listing of the issues raised in his

 appellate brief before the BIA was not sufficient to exhaust that theory and thus

 preserve the argument before this court.1 See Torres de la Cruz v. Maurer, 483 F.3d



       1
         Although we generally recognize that constitutional questions are excepted
 from the exhaustion requirement, “objections to procedural errors or defects that the
 BIA could have remedied must be exhausted even if the alien later attempts to frame
 them in terms of constitutional due process on judicial review.” Vicente-Elias v.
 Mukasey, 532 F.3d 1086, 1094 (10th Cir. 2008). Here, the BIA could have remedied
 any issue stemming from the IJ’s failure to abide by its first remand order, see
 8 C.F.R. § 1003.1(d), so Mr. Duarte needed to exhaust this argument for this court to
 have jurisdiction to consider it. See Akinwunmi v. I.N.S., 194 F.3d 1340, 1341
 (10th Cir. 1999) (“[T]he BIA does have the authority to reopen cases to fix
                                             5
Appellate Case: 21-9565     Document: 010110690015        Date Filed: 05/27/2022      Page: 6



 1013, 1018 (10th Cir. 2007) (“[W]here a specific issue was not addressed in

 administrative proceedings in the manner it is now addressed before us, general

 statements in the notice of appeal to the BIA are insufficient to constitute exhaustion

 of administrative remedies.”); see also Garcia-Carbajal, 625 F.3d at 1237 (noting

 that, to exhaust administrative remedies, “[i]t is not enough . . . to level broad

 assertions in a filing before the [BIA]” (internal quotation marks omitted)).2

                                     CONCLUSION

       Because Mr. Duarte presents no arguments we have jurisdiction to resolve, we

 dismiss the petition for review.




                                              Entered for the Court


                                              Veronica S. Rossman
                                              Circuit Judge




 administratively correctable procedural errors, even when these errors are failures to
 follow due process.” (internal quotation marks omitted)).
       2
          We also lack jurisdiction to consider these arguments under
 8 U.S.C. § 1252(a)(2)(B)(i), which provides “no court shall have jurisdiction to
 review . . . any judgment regarding the granting of relief under . . . [8 U.S.C.
 § 1229b].” Although this subsection does not preclude review of “questions of law,”
 see 8 U.S.C. § 1252(a)(2)(D), “[a] petition for review does not raise a question of law
 by disputing the [BIA’s] appraisal of the degree of hardship likely to [a qualifying
 relative].” Galeano-Romero v. Barr, 968 F.3d 1176, 1182 (10th Cir. 2020).
                                             6